Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the unaudited interim consolidated financial statements of Response Biomedical Corporation (“Response Biomedical” or the “Company”) as at and for the three and six month periods ended June 30, 2010 and 2009 and the audited consolidated financial statements as at and for each of years in the three year periodended December 31, 2009, including the related notes therein, prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). These documents are available on the SEDAR website at www.sedar.com. All amounts are expressed in Canadian dollars unless otherwise indicated. This discussion includes forward-looking statements made by management that involve uncertainties and risks, including those discussed herein and as described in the “Risk Factors” section of the Annual Information Form.When used in this document, the words “may”, “would”, “could”, “will”, “intend”, “plan”, “propose”, “anticipate”, “believe”, “forecast”, “estimate”, and “expect” and similar expressions as they relate to the Company or its management, are intended to identify forward-looking statements.Such forward-looking statements should be given careful consideration and undue reliance should not be placed on these statements.The Company bases its forward-looking statements on information currently available to it, and assumes no obligation to update them, except as required by law.The actual results may differ materially from those contained in any forward-looking statements. This management discussion and analysis of financial condition and results of operations has been prepared as at August 9, 2010. OVERVIEW Response Biomedical develops, manufactures and sells diagnostic tests for use with its proprietary RAMP® System, a fluorescent immunoassay-based on-site diagnostic testing platform.The RAMP technology utilizes a unique method to account for sources of error inherent in conventional lateral flow immunoassay technologies, thereby providing the ability to quickly and accurately detect and quantify an analyte present in a liquid sample.Consequently, an end user on-site or in a point-of-care setting can rapidly obtain important diagnostic information.Response Biomedical currently has thirteen tests available for clinical and environmental testing applications and the Company has plans to commercialize additional tests. The Company has sales and marketing partnerships with Roche Diagnostics (“Roche”) to market the Company’s line of cardiovascular point-of-care tests, 3M Company (“3M”) for its infectious disease products and Shionogi & Co., Ltd. (“Shionogi”) to market its B-type natriuretic peptide (“BNP”) test in Japan.In China the Company’s cardiovascular products are distributed by O&D Biotech Co., Ltd China (“O&D”) and a newly added partner, Guangzhou Wondfo Biotech Co., Ltd. (“Wondfo”).Response Biomedical is also pursuing other clinical diagnostic players with interests in applications beyond infectious diseases and cardiac markers as well as expanding partnership opportunities into new international territories with existing products. As at June 30, 2010, the Company had $543,617 in cash and cash equivalents, a decrease of $4,529,854 compared to $5,073,471 as at December 31, 2009.As at June 30, 2010, the Company had a working capital balance of $3,303,551, a decrease of $3,694,978 compared to $6,998,529 as at December 31, 2009. 1 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Subsequent to the end of the quarter, on July 28, 2010, the Company announced the closing of a private placement of an aggregate of 13,333,333 common shares, at a price of $0.60 per share, to affiliates of OrbiMed Advisors, LP for gross proceeds of approximately $8 million. The offered shares represent approximately 34.4% of the issued and outstanding share capital of the Company after giving effect to the private placement. Concurrent with the financing, at the Company’s Special General Shareholders’ Meeting held on July 27, 2010, shareholders approved increasing the size of the Board of Directors from five to seven and elected Jonathan Wang, PhD to serve as a Director.Following the meeting, the Board appointed Peter Thompson, MD to serve as a Director. The Company’s revenues by product and service market segment were as follows: Total revenue for the three and six month periods ended June 30, 2010 decreased 18% and 30% to $2,255,513 and $3,804,992, respectively, compared to $2,735,415 and $5,447,815 for the same periods in 2009. Clinical products revenue for the three month period ended June 30, 2010 increased 10% to $1,985,675 from $1,805,308 for the same period in 2009.Clinical product revenue for the six month period ended June 30, 2010 decreased 10% to $3,200,084 from $3,548,014 for the same period in 2009. Biodefense products revenue for the three and six month periods ended June 30, 2010 increased 13% and 8% to $92,857 and $206,779, respectively, compared to $81,911 and $190,743 for the same periods in 2009. Vector products (West Nile Virus) revenue for the three and six month periods ended June 30, 2010 decreased 81% and 82% to $33,892 and $108,095, respectively, compared to $179,975 and $608,013 for the same periods in 2009. Contract service fees and revenue from collaborative research arrangements for the three and six month periods ended June 30, 2010 decreased 79% and 74% to $143,089 and $290,034, respectively, compared to $668,221 and $1,101,045 for the same periods in 2009. 2010 Key Operational Milestones: r On January 6, 2010, the Company announced that it received a notice of allowance from the European Patent Office for the Patent entitled “Sensitive Immunochromatographic Assay” referred to as the “Fong Patent”. This critical patent protects key aspects of the Company’s lateral flow immunoassays conducted with the proprietary RAMP testing platform. r On February 1, 2010, the Company announced that it signed a second partnership, in China with Guangzhou Wondfo Biotech Co. Ltd, to sell the Company’s diagnostic products, expanding its strategic presence in the global market. 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS q On May 17, 2010, the Company announced that it was granted a Class 3 (near patient/point-of-care) Medical Device license by Health Canada to market its RAMP® Respiratory Syncytial Virus (RSV) Assay in Canada. q On May 26, 2010, the Company announced that it effected a share consolidation in accordance with the authority granted by shareholders at the Company’s annual general and special meeting on May 4, 2010 to permit it to implement a consolidation of the Company’s outstanding common shares on a ten (old) for one (new) basis. The common shares began trading on the Toronto Stock Exchange and the OTC Bulletin Board in the United States on a consolidated adjusted basis on May 28, 2010. As a result of the consolidation, each shareholder of the Company holds one post-consolidation share for every ten pre-consolidation shares. The share consolidation affected all of the Company’s outstanding common shares, stock options and warrants. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The preparation of these consolidated financial statements in conformity with Canadian GAAP requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes.Areas of significant estimates include stock-based compensation expense, the estimated life of property, plant and equipment, recoverability of long-lived assets, provisions for inventory obsolescence, multiple deliverable arrangements, valuation allowance on future income tax assets, provisions for sales returns and allowances and allowance for bad debt.Actual results could differ from those estimates. The Company’s significant accounting policies are disclosed in Note 2 to the audited consolidated financial statements as at and for the years ended December 31, 2009 and 2008. The Company believes that the significant accounting policies disclosed in its audited consolidated financial statements are critical in fully understanding and evaluating its reported interim and annual financial results. Additional information relating to the Company, including its fiscal 2009 audited consolidated financial statements, is available by accessing the SEDAR website at www.sedar.com. RECENT ACCOUNTING PRONOUNCEMENTS In January 2009, the CICA issued Section 1582 - “Business Combinations”, together with Sections 1601 - “Consolidated Financial Statements, and 1602 - “Non-Controlling Interests.CICA 1582 replaces Section 1581 of the same name and establishes standards for the measurement of a business combination and the recognition and measurement of assets acquired and liabilities assumed.CICA 1601 replaces Section 1600 of the same name and carries forward the existing Canadian guidance on aspects of the preparation of consolidated financial statements subsequent to acquisition other than non-controlling interests.CICA 1602 establishes guidance for the treatment of non-controlling interests subsequent to acquisition through a business combination.These new standards are effective for the Company’s interim and annual consolidated financial statements commencing on January 1, 2011.The Company is currently evaluating the effects of its adoption on its consolidated financial statements. In 2005, the Accounting Standards Board announced that Canadian Generally Accepted Accounting Principles are to be converged with IFRS. On February 13, 2008 the CICA confirmed that the use of IFRS is required for fiscal years beginning on or after January 1, 2011, with 3 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS appropriate comparative data from the prior year. Under IFRS, there is significantly more disclosure required. In addition, while IFRS uses a conceptual framework similar to Canadian GAAP, there are differences in accounting policies that must be addressed. To date, the Company has completed a preliminary analysis on the differences between IFRS and the Company’s accounting policies including the various alternatives available at the date of transition.As a result of this analysis, the Company has identified the following key financial statement areas which may be significantly impacted by the adoption of IFRS - presentation and disclosure of financial statements, property plant and equipment and intangible assets, impairment of assets, revenues, provisions, related parties and leases. In addition, the Company is in the final stages of formulating and developing its changeover plan and anticipates it will be implemented in the third quarter of 2010.The changeover plan will include details to: · determine the appropriate changes in accounting policies and required amendments to financial statement disclosure and presentation · identify and implement changes in key processes · comply with internal control policies and procedures · communicate the impact of the adoption of IFRS to internal business segments · educate and train both internal and external stakeholders The Company will continue to update its IFRS changeover plan to reflect new and amended accounting standards issued by the International Accounting Standards Board. RESULTS OF OPERATIONS For the three and six month periods ended June 30, 2010 and 2009: Revenue and Cost of Sales Revenue from product sales for the three month period ended June 30, 2010 increased 2% to $2,112,424 from $2,067,194 for the same period in 2009. Total product revenue for the six month period ended June 30, 2010 decreased 19% to $3,514,958 from $4,346,770 for the same period in 2009. Clinical products revenue for the three month period ended June 30, 2010 increased 10% to $1,985,675 from $1,805,308 for the same period in 2009. Clinical product revenue for the six month period ended June 30, 2010 decreased 10% to $3,200,084 from $3,548,014 for the same period in 2009.The increase for the three month period ended June 30, 2010 is a result of continued strong demand, in China, for the Company’s cardiac products partially offset by a decrease in net sales to Roche, who did not require inventories to be re-stocked.The decrease in sales for the six month period ended June 30, 2010 is primarily the result of a significantly larger initial shipment to Roche in the U.S., in 2009.In the short term, the clinical products revenue may fluctuate depending on the pace at which the international markets develop and the timing of orders from its distributors and marketing partners.In the long-term, the Company expects clinical products revenue to increase as distributors and marketing partners expand their customer base and newly launched products penetrate the marketplace. 4 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Biodefense products revenue for the three and six month periods ended June 30, 2010 increased 13% and 8% to $92,857 and $206,779, respectively, compared to $81,911 and $190,743 for the same periods in 2009. The increase is primarily due to the timing of orders received from distributors and government agencies.In the future, the Company expects the sales of biodefense products to continue at similar levels. Vector products (West Nile Virus) revenue for the three and six month periods ended June 30, 2010 decreased 81% and 82% to $33,892 and $108,095, respectively, compared to $179,975 and $608,013 for the same periods in 2009. This decrease is due to a combination of seasonality, timing of orders from distributors and a reduction in reader sales based on distributor demand.In the future, the Company expects the sale of West Nile Virus products to fluctuate at varying levels. Contract service fees and revenue from collaborative research arrangements for the three and six month periods ended June 30, 2010 decreased 79% and 74% to $143,089 and $290,034, respectively, compared to $668,221 and $1,101,045 for the same periods in 2009. The variability is due to the timing and performance of services required to recognize service revenue from the Company’s collaborations.In the future, the Company expects fluctuations in contract service revenue as a result of the size and number of projects in development and timing of the performance of services required to recognize service revenue. Cost of sales for the three and six month periods ended June 30, 2010 decreased 11% and 23% to $1,824,341 and $3,043,600, respectively, compared to $2,040,993 and $3,969,764 for the same periods in 2009.Cost of product sales includes direct manufacturing labour and materials costs, allocated overhead including depreciation and stock-based compensation related to the granting of stock options to employees engaged in manufacturing activities.The decrease for the three and six month periods ended June 30, 2010 is due to a change in product mix as well as a decrease in product sales for some products coupled with an increase in efficiencies in the manufacturing process. Overall gross margin from product sales for the three and six month periods ended June 30, 2010 increased to $288,083 and $471,358, respectively, compared to $26,201 and $377,006 for the same periods in 2009.The increase in gross margin is primarily due to a change in product mix coupled with an increase in sales to a clinical products distributor launching a higher margin product in an existing territory and increased efficiencies in the manufacturing process.In the short-term, the Company expects variation in gross margin depending on product mix and test sales volumes.In the longer term the Company expects gross margins to improve as sales volume increase. Expenses Research and development expenditures for the three month period ended June 30, 2010 decreased 15% to $1,148,239 from $1,344,204 for the same period in 2009.Research and development expenditures for the six month period ended June 30, 2010 increased 3% to $2,641,873 from $2,574,071 for the same period in 2009.The decrease in the three month period ended June 30, 2010 is primarily the result of reduced expenditures on development projects totaling $176,000, lower payroll and consulting costs totaling $16,000, reduced overhead expenditures in the amount of $12,000 offset by an increase in legal fees for patent renewals totaling $24,000.In the future, the Company expects fluctuations in research and development 5 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS expenditures as a result of the size and number of projects in development and the timing of clinical trial activities. General and administrative expenditures for the three month period ended June 30, 2010 decreased 2% to $681,020 from $695,318 for the same period in 2009. General and administrative expenditures for the six month period ended June 30, 2010 increased 11% to $1,566,004 from $ 1,411,093 for the same period in 2009.The decrease in the three month period ended June 30, 2010 is primarily due to lower stock based compensation expense totaling $56,000, lower amortization charges totaling $35,000, reduced administrative costs in the amount of $12,000 offset by an increase in professional fees totaling $39,000, higher legal expenses in the amount of $21,000, higher public company corporate communication fees totaling $23,000 and increased overhead expenditure in the amount of $9,000.In the future, the Company expects general and administrative expenditures to remain at levels similar to the prior year. Sales and marketing expenditures for the three and six month periods ended June 30, 2010 decreased 21% and 12% to $294,326 and $663,323, respectively, compared to $373,501 and $754,196 for the same periods in 2009.The decrease in the three month period ended June 30, 2010 is primarily due to lower payroll and stock based compensation expense totaling $37,000, reduced professional fees in the amount of $21,000, lower administrative costs totaling $14,000 and reduced overhead expenditures in the amount of $6,000.In the future, the Company expects sales and marketing expenditures to increase marginally as the Company invests in business development activities to expand partnership opportunities into new international territories. Other Income/Expenses For the three and six month periods ended June 30, 2010, interest expense amounted to $213,331 and $414,830, respectively, compared to $241,405 and $449,601 for the same periods in 2009. This interest expense is primarily related to the interest portion of the repayable leasehold improvement allowance on the facility lease agreement. For the three and six month periods ended June 30, 2010, the company earned interest income of $762 and $1,500, respectively, compared to $116 and $7,667 for the same periods in 2009. The interest earned is primarily from the restricted funds invested in secured investment vehicles.The variation in interest earned is due to fluctuations in the interest rate and the terms, from time to time, of the investments. During the three month period ended June 30, 2010, the Company had a foreign exchange gain of $36,878 as compared to foreign exchange loss of $5,014 for the same period in 2009. During the six month period ended June 30, 2010, the Company had a foreign exchange gain of $60,903 as compared to $72,841 for the same period in 2009.Foreign exchange gains and losses are largely due to US dollar balances of cash and cash equivalents, accounts receivable and accounts payable affected by the fluctuations in the value of the US dollar as compared to the Canadian dollar. The Company uses the exchange rate posted on the Bank of Canada website for the last business day of each month.The exchange rate as at June 30, 2010 was $0.9393 US per CDN dollar [December 31, 2009 - $0.9515]. 6 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Loss For the three and six month periods ended June 30, 2010, the Company reported a loss of $1,868,104 or $0.07 and $4,528,152 or $0.18 per share, respectively, compared to a loss of $1,898,987 or $0.09 and $3,630,402 or $0.19 for the same period in 2009.The marginal decrease in the loss for the three month period ended June 30, 2010 as compared to the same period for the prior year, is attributed to lower operating expenses across all departments and an increase in margin from product sales offset by lower contract service fees and revenue from collaborative research arrangements.The increase in the loss for the six month period ended June 30, 2010 as compared to the same period for the prior year, is the result of significantly lower contract service fees and revenue from collaborative research arrangement in the current year. SUMMARY OF QUARTERLY RESULTS The table below sets forth selected data derived from the Company’s audited and unaudited consolidated financial statements prepared in accordance with Canadian GAAP for the eight quarters ended June 30, 2010. SUMMARY OF QUARTERLY RESULTS Q2 Q1 Q4 Q3 Q2 Q1 Q4 Q3 $ Product Revenue Cost of Sales Gross Profit (Loss) Gross Margin on Product Sales 14% 13% -3% -6% 1% 15% -9% -21% Services Revenue Total Revenue Expenses Loss for the Period Loss per Share – Basic and Diluted Total Assets Quarter-to-quarter variability in product revenue is driven primarily by the following factors: § The timing of clinical product orders from the Company’s marketing partners and distributors; § Additional revenues from the launch of cardiac products by Roche Diagnostics in the U.S. in first quarter of 2009; § The launch of existing products in new markets from time to time; § The timing of significant biodefense system orders; § Seasonality related to the demand for Influenza A+B products; and § Seasonality related to the demand for RAMP West Nile Virus products as well as significant penetration of this market. 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Quarter to quarter variability in contract service fees and revenue from collaborative research arrangements is primarily due to the size and number of projects in development and the timing of the performance of services required to recognize service revenue from the Company’s collaborations. The quarter to quarter fluctuations in losses reported are primarily the result of the variability of gross margins on product sales resulting from changes in product mix, charges incurred due to the scale up and automation of the Company’s manufacturing operations, variability in expenses across all departments, the timing of recognition of contract service fees and revenues from collaborative research arrangements, fluctuations in interest income and foreign exchange gains or losses. LIQUIDITY AND CAPITAL RESOURCES The Company has financed its operations primarily through equity and debt financings.As of June 30, 2010, the Company has raised approximately $89 million from the sale and issuance of equity securities and convertible debt, net of issue costs. As at June 30, 2010, the Company had a working capital balance of $3,303,551, a decrease of $3,694,978 compared to $6,998,529 as at December 31, 2009. For the three and six month periods ended June 30, 2010, the Company relied primarily on cash on hand and cash generated from gross margin on product sales and prepayments related to contract service fees and revenues from collaborative research arrangements to fund its expenditures. The Company’s inability to generate sufficient cash flows may result in it not being able to continue as a going concern.For the three and six month periods ended June 30, 2010, the Company reported losses of $1,868,104 and $4,528,152, respectively, compared to a loss of $1,898,987 and $3,630,402 for the same period in 2009.The Company has sustained continuing losses since its formation and at June 30, 2010, had a deficit of $95,228,462 and for the three and six month periods ended June 30, 2010 incurred negative cash flows from operations of $1,414,882 and $4,352,469, respectively, compared to $2,436,045 and $3,856,400 for the same periods in 2009. These conditions raise substantial doubt about the Company’s ability to continue as a going concern.During the three and six month periods ended June 30, 2010, the Company received cash from the exercise of outstanding stock options in the amount of $324. Subsequent to the end of the quarter, on July 28, 2010, the Company announced the closing of a private placement of an aggregate of 13,333,333 common shares, at a price of $0.60 per share, to affiliates of OrbiMed Advisors, LP for gross proceeds of approximately $8 million. Management has been able, thus far, to finance the operations through a series of debt and equity financings.Management will continue, as appropriate, to seek other sources of financing on favorable terms; however, there are no assurances that any such financing can be obtained on favorable terms, if at all.In view of these conditions, the ability of the Company to continue as a going concern is dependent upon its ability to obtain such financing and, ultimately, on achieving profitable operations.The outcome of these matters cannot be predicted at this time.The consolidated financial statements for the years presented do not include any adjustments to the amounts and classification of assets and liabilities that might be necessary should the Company be unable to continue in business.See “Risks and Uncertainties”. 8 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS COMMITMENTS AND CONTRACTUAL OBLIGATIONS As at June 30, 2010, the Company had the following commitments and contractual obligations: Commitments and Obligations Total 1 Year 2 – 3 Years 4 – 5 Years > 5 Years $ Equipment - - - Equipment Operating Leases - - License Fees Purchase Commitments Repayable Leasehold Allowance Facility Sublease Total OFF BALANCE SHEET ARRANGEMENTS The Company does not have any off balance sheet arrangements requiring disclosure. OUTSTANDING SHARE CAPITAL The Company effected a share consolidation in accordance with the authority granted by shareholders at the Company’s annual general and special meeting on May 4, 2010 to permit it to implement a consolidation of the Company’s outstanding common shares on a 10 (old) for 1 (new) basis. The common shares began trading on the Toronto Stock Exchange and the OTC Bulletin Board in the United States on a consolidated adjusted basis on May 28, 2010.The share consolidation affected all of the Company’s outstanding common shares, stock options and warrants.The Company has reflected the consolidation retroactively.Consequently, all share capital, common shares, stock options, common share purchase warrants and per share amounts are presented post-consolidation. As at June 30, 2010there were 25,467,422 common shares issued and outstanding for a total of $89,085,146 in share capital, 925,403 (of which 354,608 are exercisable at a weighted-average exercise price of $6.76 per share) common shares issuable upon the exercise of outstanding stock options at a weighted-average exercise price of $5.98 per share, 366,651 common shares reserved for future grant or issuance under the Company’s stock option plan and 6,169,829 common shares issuable upon the exercise of outstanding warrants at a weighted average exercise price of $2.36 per share. As at August 9, 2010 there were 25,467,422 common shares issued and outstanding, 923,268 (of which 353,712 are exercisable at a weighted-average exercise price of $6.76 per share) common shares issuable upon the exercise of outstanding stock options at a weighted-average exercise price of $5.98 per share, with 368,786 common shares reserved for future grant or issuance under the Company’s stock option plan and 6,169,829 common shares issuable upon the exercise of outstanding warrants at a weighted average exercise price of $2.36 per share. 9 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS TRANSACTIONS WITH RELATED PARTIES For the three and six month periods ended June 30, 2010, directors’ fees totaling $18,500 and $39,500 were incurred by the Company for routine services provided by non-management members of the Board of Directors [2009 - $17,250 and $38,250], respectively. As at June 30, 2010, $39,500 remained outstanding and was included in the balance of accrued and other liabilities. All related party transactions are recorded at their exchange amounts, established and agreed between the related parties. FINANCIAL INSTRUMENTS For certain of the Company’s financial instruments, including cash and cash equivalents, restricted cash, trade receivables, other receivables, accounts payable and accrued and other liabilities the carrying amounts approximate fair values due to their short-term nature. As at June 30, 2010, four customers represent 87% [2009 - four customers represent 85%] of the trade receivables balance.For the three and six month periods ended June 30, 2010, four customers represent 84% and 72% [2009 - for both the three and six month periods ended June 30, 2009 four customers represent 77%] of total product sales, respectively.For both the three and six month periods ended June 30, 2010 three customers represent 100% [2009 - for both the three and six month periods ended June 30, 2009 three customers represent 100%] of total service revenues, respectively. Financial risk is the risk to the Company’s results of operations that arises from fluctuations in interest rates and foreign exchange rates and the degree of volatility of these rates.The Company is subject to foreign exchange risk as a significant portion of its revenues and expenditures are denominated in US dollars.Significant losses may occur due to significant balances of cash and cash equivalents held in US dollars that may be affected negatively by a decline in the value of the US dollar as compared to the Canadian dollar.The Company mitigates foreign exchange risk by maintaining a US dollar bank account for all US revenues and expenditures, thereby minimizing currency exchange.A 10% depreciation or appreciation of the Canadian dollar against i) the U.S. dollar would result in an increase/decrease of approximately $108,000 in the Company's loss, ii) the Euro would result in an increase/decrease of approximately $6,000 in the Company's loss, and iii) the Japanese Yen would result in an increase/decrease of approximately $1,500 in the Company'sloss. CHANGES IN INTERNAL CONTROL OVER FINANCIAL REPORTING No change in the Company’s internal control over financial reporting occurred during the three and six month periods ended June 30, 2010 that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting 10 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RISKS AND UNCERTAINTIES Although the Company believes that there is a significant market opportunity for its diagnostic products, the markets for rapid on-site and point-of-care diagnostic tests are fragmented and still in their early stages of growth.Accordingly, there are a variety of risks that the Company will face in order to be successful: 1) Financial results: The Company’s inability to generate sufficient cash flows or raise additional funds may result in it not being able to continue as a going concern.The Company’s audited consolidated financial statements have been prepared on a going concern basis, which presumes the realization of assets and the settlement of liabilities in the normal course of operations.The Company has incurred significant losses to date and as at June 30, 2010 had an accumulated deficit of $95,228,462 and has not generated positive cash flow from operations. In view of these conditions, the ability of the Company to continue as a going concern is dependent upon its ability to obtain additional financing and on achieving profitable operations.The outcome of these matters cannot be predicted at this time.The consolidated financial statements for the periods presented do not include any adjustments to the amounts and classification of assets and liabilities that might be necessary should the Company be unable to continue in business; 2) Need to raise additional capital: The Company has incurred substantial operating losses and has an ongoing need to raise additional funds to continue conducting its research and development programs and clinical trials, purchase capital equipment and commercialize its products.When necessary, the Company will pursue arrangements for additional capital, however there is no certainty, particularly during the current difficult financial markets, that funds will be available on acceptable terms, if at all.If additional funds are not obtained when needed, the Company would have to curtail or cease itsoperations resulting in a material adverse impact on its business and stakeholders; 3) Economic conditions: During the current economic downturn, there is greater risk that end-user customers of the Company’s product may be slower to make purchase commitments which may negatively impact sales of the Company’s new and existing products; 4) Managing growth: The Company may not be able to effectively and efficiently manage the planned growth of its operations and, as a result, it may find itself unable to effectively compete in the marketplace with its products resulting in lost revenue, poor operational performance and sustained losses; 5) Suppliers: Some of the Company’s raw materials and services are provided by sole-source suppliers.In the event a sole-sourced material or service became unavailable, there may be a delay in obtaining an alternate source, and the alternate source may require significant development and time to meet product specifications; 6) Alliances: The Company relies significantly on strategic alliance partners to develop and commercialize products and on third party distributors to market and sell its products.If the Company is unable to successfully establish or maintain acceptable agreements with potential and existing partners and distributors, its ability to access various markets profitably with its products may be significantly restricted. If the Company’s partners and distributors are unable to execute on their sales and marketing strategies, the Company’s product sales may be reduced or restricted; 7) Intellectual property: The Company may not be able to adequately protect its technology and proprietary rights, and third parties may claim that the Company infringes their proprietary rights. There are many patent claims in the area of lateral flow immunoassays and some patent infringement lawsuits have occurred amongst parties other than us, with respect to patents in this area; 8) Product liability: The Company may be subject to product liability claims, which may adversely affect its operations. Although the Company currently maintains product liability insurance, it cannot assure that this insurance is adequate, and, at any time, it is possible that such insurance coverage may cease to be available on commercially reasonable terms, or at all; 9) Market, competition 11 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS and technological risk: Significant efforts are being made by companies with greater resources than the Company to develop competing technologies and products. The success of the Company will depend upon the ability of the Company to demonstrate the competitive performance of its products. Particularly important to its future results of operations will be the Company’s success, together with its partner Roche’s success, in developing the point-of-care NT-proBNP market; 10) New instrument: In April 2008, the Company received US FDA 510(k) clearance to market a new instrument, the RAMP® 200now commercially available in the US. Certain features of the new instrument, including higher throughput over the existing instrument, are critical to adoption of the Company’s Flu A+B and RSV tests marketed and sold by 3M and the RAMP NT-proBNP test marketed and sold by Roche along with RAMP® 200.There is no assurance that the design of the instrument will meet all the needs of the market place or that the new instrument can be routinely manufactured to specifications; 11) Stock Exchange Listing: The common shares of the Company are listed on the Toronto Stock Exchange (“TSX”). Continued listing on the TSX requires, among other things,that the Company's financial condition and the trading value of its common shares meet the TSX requirements. 12) Industry consolidation: The market for immunoassay-based diagnostic testing is rapidly changing as a result of recent consolidation in the industry.The impact of consolidation of several major competitors in the market for immunoassay testing is difficult to predict and may harm the business; 13) Government regulation: For clinical testing applications the Company requires a number of regulatory clearances to market its products and obtaining these clearances can be uncertain, costly and time consuming; the Company is also subject to ongoing regulation of the products for which it has already obtained regulatory clearance, among other things, which may result in significant costs or in certain circumstances, the suspension or withdrawal of previously obtained clearances; 14) Third-party re-imbursement: Sales and pricing of medical products, including the Company’s, are affected by third-party reimbursement.Depending on manufacturing costs, the Company may not be able to profitably sell its products at prices that would be acceptable to third party reimbursement programs; 15) Seasonality: The business and industry is affected by seasonality, including governmental budget cycles.The Company may not be able to successfully scale up operations to meet demand during peak seasonal periods or scale down operations during periods of low demand, which could result in lost revenue and/or adversely affect cash flows and losses; 16) Financial and accounting regulation: Evolving regulation of corporate governance and public disclosure may result in additional expenses and continuing uncertainty; investor confidence and share value may be adversely impacted if the Company’s independent auditors are unable to provide it with the attestation of the adequacy of the Company’s internal controls over financial reporting, as required by Section 404 of the US Sarbanes-Oxley Act of 2002; Effective January 1, 2011, the Company is required to comply with International Financial Reporting Standards (‘IFRS”). While an initial assessment has been performed the impact on the Company’s consolidated financial statements is not completely known. Future changes in financial accounting standards or practices or existing taxation rules or practices may cause adverse unexpected revenue and/or expense fluctuations and affect the reported results of operations; valuation of stock-based payments, which the Company is required to perform for purposes of recording compensation expense under FAS 123(R), involves significant assumptions that are subject to change and difficult to predict; and17) Interest rate and foreign exchange: The Company is subject to risk that the Company’s results of operations are affected by fluctuations in interest rates and foreign exchange rates and the degree of volatility of these rates. The Company is subject to foreign exchange risk as a majority of its revenues are denominated in US dollars.The Company mitigates foreign exchange risk by maintaining a US dollar bank account for all US revenues and expenditures, thereby minimizing currency exchange. Interest rate risk arises due to the Company’s cash and cash equivalents, short-term investments and restricted investment being 12 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS invested in variable rate securities and in the future by the Company’s loans which may have fixed and variable interest rates. Additional information relating to the Company is available by accessing the SEDAR website at www.sedar.com, including information about risks, uncertainties and other factors which may cause the actual results, performance or achievement of the Company, or industry results, to be materially different from any future results. Such factors include, among others, those described in the Company's annual report on Form 20-F. 13
